DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that the claim limitation "a ratio between the second surface area and the first surface are being approximately equal to a ratio between the first mobility and the second mobility" is not described in application 17166454.3, filed 04/13/2017.

Election/Restrictions
Amended claim 4 and newly submitted claims 25-28 are directed to non-elected species (01/11/2021 Restriction Requirement) because claim 4 requires a TiO2 layer at an interface between said photo-electric conversion layer and said second charge carrier transport layer as well as at an interface between said extensions of the photo-electric conversion layer and each of edge surfaces of said second charge carrier transport layer, said second electrode layer and said insulating layer and at an interface between said extensions of the photo-electric conversion layer and the first charge carrier transport layer; however, the limitations claimed are directed to the embodiment described on line 2 of page 19 of the instant specification, and depicted in Fig. 4C.  Applicant elected Species A (03/11/2021 Remarks) in which the second electrode 50 has anodized edge surfaces 52 facing the extensions 72 of the photo-electric 2 layer at an interface between said extensions and each of the edge surfaces recited.
	With regard to newly submitted claims 25-28, the claims are directed to non-elected Species D (01/11/2021 Restriction Requirement) which encompasses the embodiment depicted in Figures 8A and 8B and described on lines 1-9 of page 15 of the instant specification in which the first electrode layer, the first charge carrier transport layer, the insulating layer and the second electrode layer are provided as a plurality of layer segments, and wherein the second charge carrier transport layer laterally insulates the second electrode layer segment from the second layer segment of the neighboring sub-stack segment.  
Accordingly, claims 4 and 25-28 are withdrawn from consideration as being directed to non-elected species.  
	It is further noted that the limitations of claim 25 are directed to subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 25 requires the photoelectric conversion layer comprising a plurality of distributed extensions extending through said second charge carrier transport layer, said second electrode layer and said insulating layer to the first charge carrier transport layer, and further requires the second charge carrier transport layer laterally insulates the second electrode layer segment 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477).
	Regarding claim 1, Snaith discloses a photovoltaic element comprising a stack of layers (Fig. 4), the stack of layers including the following layers arranged in the order named: a first electrode layer (ECE in Fig. 4), a first charge carrier transport layer (e-SAM in Fig. 4), an insulating layer ([0204] L2), a second electrode layer (HCE in Fig. 4), a second charge carrier transport layer (h-SAM in Fig. 4), a photoelectric conversion layer (perovskite in Fig. 4), the photoelectric conversion layer comprising a plurality of distributed extensions extending through said second charge transport layer, said second electrode layer and said insulating layer to the first charge carrier transport layer (perovskite extensions to e-SAM layer in Fig. 4)

	As the short-circuit current and pitch distance are variables that can be modified, the precise pitch distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pitch distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pitch distance in the apparatus of Snaith to obtain the desired short-circuit current performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Snaith further discloses a contact-surface of the photo-electric conversion layer with the first charge carrier transport layer having a first surface area, and a contact-surface of the photo-electric conversion layer with the second charge carrier transport layer having a second surface area (Fig. 4), however, Snaith does not explicitly disclose a ratio between the second surface area and the first surface area being approximately equal to a ratio between the first mobility and the second mobility.
	Irwin discloses a perovskite photoactive layer (abstract) and further discloses a high contact surface where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the contact surfaces of the perovskite material of Snaith such that the surface area is inversely related to the charge mobility, because as taught by Irwin, a high contact surface exists where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59). 
	With regard to the limitation "the extensions having a perimeter that is less than 10 times the effective cross-section", Snaith discloses circular regions ([0164]).
	The limitations "for receiving charge carriers of a first polarity", "for transport of charge carriers having said first polarity", "for receiving charge carriers of a second polarity opposite to said first polarity", and "for transport of charge carriers having said 
	With regard to the limitation "wherein charge carriers of the first polarity have a first mobility and wherein charge carriers of the second polarity have a second mobility", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, modified Snaith discloses all the claim limitations as set forth above. 
	While Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).

	Regarding claim 6, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose the photoelectric conversion layer is made of a perovskite material (Snaith - [0107]), modified Snaith does not explicitly disclose the photoelectric conversion layer is made of CIGS.
	Irwin discloses the use of a perovskite material or CIGS material, among other possible photoactive materials ([0086] L1-15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the photoactive material of modified Snaith with CIGS rather than a perovskite material, because as evidenced by Irwin, the use of CIGS amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	Regarding claim 7, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses an edge portion of an upper surface of the first electrode layer is kept free from material of the first charge carrier transport layer and is provided with a first electrical contact (Snaith - [0126]).
	Regarding claim 11, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses the first charge carrier layer is absent in areas of the first electrode layer covered by the insulating layer (Snaith - Fig. 4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Lochun et al. (US 2007/0186971).
	Regarding claim 2, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose said electrode layer has anodized edge surfaces facing the extensions of the photoelectric conversion layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).
	Lochun discloses an insulating layer maybe be formed by anodization or by applying an insulating coating ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer of modified Snaith by anodization, as disclosed by Lochun, because the formation of an insulation layer by anodization amounts to the use of a known technique in the art for the formation of insulation layers, and one of ordinary skill would have a reasonable expectation of success when employing the method based on the teaching of Lochun.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Oooka et al. (US 2016/0285023).
	Regarding claim 8, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses said first electrode layer, said first charge carrier transport layer, said insulating layer, and said second electrode layer are provided as a plurality of layer segments (Snaith - [0197], Fig. 11), wherein a plurality of lateral sub-stack segments each comprise a respective first electrode layer segment, a first charge carrier transport layer segment, an insulating layer segment, and a second electrode layer segment (Snaith - [0197], Fig. 11), an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11).
	While modified Snaith does disclose an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11), modified Snaith does not explicitly disclose the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment.
	Oooka discloses a photovoltaic module and further discloses the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment (525 in relation to 521 in Fig. 3).
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Chang et al. (US 2012/0048339).
	Regarding claim 9, modified Snaith discloses all the claim limitations as set forth above. 
	Modified Snaith does not explicitly disclose the extensions taper outward in a direction from the first charge carrier transport layer towards the second charge carrier layer.
	Chang discloses a photovoltaic element and further discloses a hole may be of a column shape or tapered shape, such as rectangular column, pyramid, cylinder or cone, etc. ([0018] L5-6).
	It would have been obvious to one of ordinary skill to form the extensions of modified Snaith in any of the shapes disclosed by Chang, including a tapered shape, because such modification would involve a mere change in configuration.  It has been In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Regarding claim 10, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses a material of the second charge carrier transport layer covers a surface of the second electrode surrounding the extensions (Snaith - hSAM layer in Fig 4).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that in contrast to the claimed subject matter, Figures 4 and 5 of Irwin illustrate the use of a mixture of donor and acceptor active materials, and that a reduction of device efficiency results from recombination occurring at the contact surfaces of the two materials.  Applicant further asserts that this disadvantage is avoided in the device architecture specified in claim 1 which avoids direct contact between materials of mutually opposite conductivity type.
In response to applicant's argument, Irwin is relied upon to teach that it was known in the art at the time the invention was filed that a layer comprising perovskite material may be disposed adjacent to one or more other layers so as to achieve high contact surface area (e.g., where a perovskite material exhibits low charge mobility).  Additionally, Irwin is relied to teach a high contact surface area may not be necessary (e.g., where a perovskite material exhibits high charge mobility), as described in paragraph [0079] of Irwin.  

	With regard to applicant's arguments directed to new claims 25-28 and applicant's assertion that these claims are more particularly directed to a configuration of layers as exemplified in Figures 8A and 8B, it is noted that the embodiment of Figures 8A and 8B does not include the photoelectric conversion layer comprising a plurality of distributed extensions extending through said second charge carrier transport layer, said second electrode layer and said insulating layer to the first charge carrier transport layer, and the second charge carrier transport layer laterally insulates the second electrode layer segment from the second layer segment of the neighboring sub-stack segment.  Figures 8A and 8B and the as-field specification do not describe a structure in which both features exist.  Instead, the embodiment of Figures 8A and 8B depicts a photoelectric conversion layer extending continuously, rather than a photoelectric conversion layer comprising a plurality of distributed extensions.  Additionally, applicant's arguments with regard to new claims 25-28 are directed to a non-elected species as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726